DETAILED ACTION
The present application is related to International Application No. PCT/US20/49910. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on July 27, 2021 is acknowledged.
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayne et al. (WO 2010/132362 A2).
Claim 1. Wayne discloses A coated proppant (Abstract; p. 24, ¶5) comprising: a proppant particle comprising sand, ceramic material, or combinations thereof (p. 24, ¶6 – p. 25 ¶1); and a fluorinated polyurethane proppant coating on the proppant particle, in which the fluorinated polyurethane proppant coating is a polymerized reaction product of at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols (p. 11, ¶2 – p. 14, ¶1; p. 16, ¶2; p. 25, ¶3; Examples 4, 5; Claim 1).  
Claim 2. Wayne discloses The coated proppant of claim 1, in which the coated proppant comprises from 1 to 10 wt.% fluorinated polyurethane proppant coating as calculated by a weight of the proppant particles (p. 16, ¶4; p. 24, ¶5).

Claims 1, 4-5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2012/0055668).
Claim 1. Wu discloses A coated proppant (Abstract; [0155]) comprising: a proppant particle comprising sand, ceramic material, or combinations thereof ([0156]); and a fluorinated polyurethane proppant coating on the proppant particle ([0155]), in which the fluorinated polyurethane proppant coating is a polymerized reaction product of at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols ([0118]; [0120]; [0121]; [0124]; [0127]).  
Claim 4. Wu discloses The coated proppant of claim 1, in which the fluorinated alcohols comprise fluoroalkane alcohols, fluoroether alcohols, fluorosulfonamide alcohols, and combinations thereof ([0106]; [0124]).  
Claim 5. Wu discloses The coated proppant of claim 1, in which the fluorinated alcohols comprise fluorosulfonamide alcohols ([0106]; [0124]).  
Claim 7. Wu discloses The coated proppant of claim 1, in which the at least one of diisocyanate and polyisocyanate comprise methylene diphenyl diisocyanate, toluene diisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, methyl isocyanate, toluene-2,4-diisocyanate, 1,5 naphthalene diisocyanate, diphenylmethane-2,4-diisocyanate, diphenylmethane-2,2-diisocyanate, bis(isocyanatemethyl)cyclohexane, 1,3-bis(isocyanatemethyl)cyclohexane, 1,4- bis(isocyanatemethyl)cyclohexane, ethylene diisocyanate and 1,12-dodecane diisocyanate, or combinations thereof ([0118]; [0120]).  
Claim 12. Wu discloses The coated proppant of claim 1, in which the fluorinated polyurethane proppant coating is a polymerized reaction product of: at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols and non- fluorinated alcohol and non-fluorinated polyols ([0118]; [0120]; [0121]; [0124]; [0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0055668).
Claim 2. Wu discloses The coated proppant of claim 1.  Wu discloses fluorinated polyurethanes ([0120]; [0121]), but Wu does not disclose in which the coated proppant comprises from 1 to 10 wt.% fluorinated polyurethane proppant coating as calculated by a weight of the proppant particles.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of fluorinated polyurethane coating in Wu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The coated proppant of claim 1.  Wu discloses fluorinated polymers comprising sulfonamides ([0124]), fluorinated sulfonamides ([0124]), and fluorinated polyols ([0127]), but Wu does not explicitly disclose in which the fluorinated polyols comprise 1,2-propanediol-3-(N-ethyl perfluorooctanesulfonamide); 1,5-hexanediol-6-(N-ethyl perfluorooctanesulfonamide); 1,2-propanediol-3-(N-propyl perfluoroethane sulfonamide); 1,2- propanediol-2-(N-ethyl perfluorododecanesulfonamide); 1,5 -hexanediol-6-(N-ethyl perfluorobutylcyclohexanesulfonamide); 1,2,3-butanetriol-4-(N-ethyl perfluorooctanesulfonamide), or combinations thereof.   However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to select a fluorinated polyol for Wu from those as instantly claimed as an obvious matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0055668) in view of Monastiriotis et al. (US 2014/0162911).
Claim 3. Wu discloses The coated proppant of claim 1.  Wu does not disclose in which the coated proppant has a glass transition temperature of at least 150°F.  However, Monastiriotis teaches proppant with polymeric coating (Abstract; [0023]), wherein the coating may comprise polyol, polyurethane-based polymers and an isocyanate-functional component ([0032]; [0048] – [0051]; [0057]) and reinforcing particulates ([0023]; [0025] – [0027]).  Monastiriotis further teaches that the coating should have a glass transition temperature preferably greater than about 75°C but less than about 200°C ([0054]).1  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant composition in Wu with reinforcing particulates that are grafted to or bonded to the polymeric proppant coating, as taught by Monastiriotis, in order to impart a greater hardness and/or 
Claim 8. Wu discloses The coated proppant of claim 1.  Wu discloses multifunctional isocyanate compounds ([0118] – [0120]), but Wu does not explicitly disclose in which the polyisocyanate comprises diphenylmethane-2,2-diisocyanate.  However, Monastiriotis teaches that the isocyanate component may comprise diphenylmethane-2,2-diisocyanate ([0069]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the multifunctional isocyanate compound in Wu with diphenylmethane-2,2-diisocyanate, as taught by Monastiriotis, as an obvious matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 9. Wu discloses The coated proppant of claim 1.  Monastiriotis further teaches in which the fluorinated polyurethane proppant coating further comprises at least one of a lubricating agent, a resin, a coupling agent, a crosslinker, a surfactant, and a strengthening agent comprising at least one of glass fibers, carbon fibers, Kevlar fibers, mica, silica, alumina, carbon nanotubes, nanosilica, nanoalumina, nanozinc oxide, nanotubes, nanocalcium carbonate, nanocalcium carbonate, and nanozirconium oxide ([0027]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant composition in Wu with reinforcing particulates that are grafted to or bonded to the polymeric proppant coating, as taught by Monastiriotis, in order to impart a greater hardness and/or deformation resistance to the coating ([0022]).
Claim 10. Wu in view of Monastiriotis teach The coated proppant of claim 9.  Wu discloses that the proppant may comprise resin-coated sand ([0156]), but Wu does not explicitly disclose in which the resin comprises at least one of phenol, furan, epoxy, urethane, phenol-formaldehyde, polyester, vinyl ester, and urea aldehyde.  However, Monastiriotis teaches that suitable polymeric coatings include resins based on polyurethane, polyurea-type, phenolic, epoxy, polycarbodiimide, or polyester resins ([0048]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the resin-coated sand in Wu with resins based on polyurethane, polyurea-type, phenolic, epoxy, polycarbodiimide, or polyester resins, as taught by Monastiriotis, as an obvious matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11. Wu in view of Monastiriotis teach The coated proppant of claim 9.  Monastiriotis further teaches in which the polyurethane proppant coating comprises from 1 to 15 wt.% strengthening agent ([0047]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 75°C to 200°C = 167°F to 392°F